EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Christopher R Patrick on 29 December 2021. Please see the attached Interview Summary.

The application has been amended as follows:
Claim 1 has been amended to read:
1.	A healthcare provider receiving device for glucose data obtained from a plurality of patients of a healthcare provider, comprising:
a wireless communication component configured to communicate with each of a plurality of glucose monitoring systems, each of the plurality of glucose monitoring systems comprising one or more data processing units coupled to a corresponding transcutaneous glucose sensor, [the] each corresponding transcutaneous glucose sensor configured to be positioned at least in part in contact with a fluid under a skin layer of a patient of the plurality of patients of the healthcare provider, [the] each one or more data processing units configured to generate glucose data of a corresponding patient of the plurality of patients from the corresponding transcutaneous glucose sensor, [the] each one or more data processing units having a memory configured to store [the] corresponding glucose data generated during an entire wear period of several days to weeks;
a USB port; and
patient:
cause an operational status of the corresponding glucose monitoring system to be displayed at the healthcare provider receiving device during the wear period,
obtain the stored glucose data of the patient from the corresponding one or more data processing units, wherein the receiver does not allow [a user] the patient to view the stored glucose data such that the [user] patient is blinded during the entire wear period, and
transmit the glucose data of the patient to a healthcare provider computing device using the USB port.

Claim 9, line 3 has been amended to replace the phrase “the remote server” with the phrase - - a remote server - -.

Claim 12, line 2 has been amended to add the term - - glucose - - after the term “transmitted”.

Claim 16 has been amended to read:
16.	A healthcare provider monitoring system for glucose data obtained from a plurality of patients of a healthcare provider, comprising:
a plurality of glucose monitoring systems, each of the plurality of glucose monitoring systems comprising: 
a transcutaneous glucose sensor configured to be positioned at least in part in contact with a fluid under a skin layer of a patient of the plurality of patients of the healthcare provider, and 

		a healthcare provider receiving device comprising:
a wireless communication component configured to communicate with each of the plurality of glucose monitoring systems, 
a USB port, and
one or more processors configured to, for each [of the plurality of glucose monitoring systems] patient:
cause an operational status of the corresponding glucose monitoring system to be displayed at the healthcare receiving device during the wear period,
obtain the stored glucose data of the patient from the corresponding one or more data processing units, wherein the receiver does not allow [a user] the patient to view the stored glucose data such that the [user] patient is blinded during the entire wear period, and
transmit the glucose data of the patient to a healthcare provider computing device using the USB port.

	Claim 20 has been amended to read:
20.	The system of claim [19] 16, wherein the stored glucose data comprises uncalibrated glucose data, and the [calibrated] uncalibrated glucose data is transformed [from uncalibrated] into calibrated glucose data using the one or more processors with no user intervention.


21.	The system of claim [19] 16, wherein the stored glucose data comprises uncalibrated glucose data, and the [calibrated] uncalibrated glucose data is transformed [from uncalibrated] into calibrated glucose data using the one or more processors without using an in vitro glucose test strip.

Claim 27, line 2 has been amended to add the term - - glucose - - after the term “transmitted”.

Claim 31, line 2 has been amended to replace the phrase “a plurality” with the phrase - - the plurality - -.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, either alone or in combination, an analyte monitoring system or method wherein a receiver does not allow a user to view their own analyte data while the analyte data is being collected such that the user is blinded to the collected analyte data, in combination with the other claimed elements or steps..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791